DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhuyetter et al. (US 2011/0148510).



Regarding claim 2, Dhuyetter discloses the charge pump of Claim 1, wherein the output current limiting circuit comprises an integration capacitor [e.g. 214/228] configured to integrate the second charging current, and a comparator [e.g. 218/219/402] configured to compare an integration voltage across the integration capacitor to a reference voltage.
Regarding claim 3, Dhuyetter discloses the charge pump of Claim 2, wherein the output current limiting circuit further comprises a controllable current source [e.g. 202/204/206] 
Regarding claim 10, Dhuyetter discloses the charge pump of Claim 2, wherein the output current limiting circuit further comprises a reset switch [e.g. 213] configured to reset the integration voltage in the discharging phase.
Regarding claim 21, Dhuyetter discloses the charge pump of Claim 1, wherein the second charging current corresponds to a fraction of the first charging current.

Regarding claim 11, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 12, this claim is merely methods to operate the circuit having structure recited in claim 2. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 13, this claim is merely methods to operate the circuit having structure recited in claim 3. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.

Regarding claim 16, this claim is merely methods to operate the circuit having structure recited in claim 10. Since Dhuyetter et al. teaches the structure, the methods to operate such a circuit are similarly disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuyetter et al. (US 2011/0148510) in view of Loke et al. (US 2020/0014374).

Regarding claim 4, Dhuyetter discloses the charge pump of Claim 3, except wherein the output current control circuit includes a counter having a value incremented or decremented based on the output of the comparator. However, Loke discloses an output current control circuit includes a counter [see at least paragraph 0010, 0054, fig. 8 Loke] having a value incremented or decremented based on the output of a comparator [e.g. 255]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dhuyetter in accordance with the teaching of Lork regarding a counter in order to provide synchronous method to adjust output current [para. 0054].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhuyetter et al. (US 2011/0148510) in view of Loke et al. (US 2020/0014374) and Moon (US 2018/0301999).

Regarding claim 5, the combination discussed above discloses the charge pump of Claim 4, except wherein the counter is non-wrapping. However, Moon discloses an up-down counter is non-wrapping [e.g. paragraphs 0100, 0119]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Allowable Subject Matter
Claims 7-8 are allowed. Claims 6, 9, 14-15 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendments filed on 11/12/2020 have been addressed in the above sections. Applicant’s arguments with respect to claim(s) 1-6, 9-16 and 21-24 have been considered but are moot because the new ground of rejection rely on a new reference, Dhuyetter et al. (US 2011/0148510), which is not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842